PER CURIAM.
This is one of the ordinary actions brought to recover damages for injuries claimed to have been received through the negligence of the defendant. At the close of the whole case, the trial court, stating that “there is absolutely no corroboration of the plaintiff’s statement; he gave his story and it is contradicted by several witnesses,” directed the jury to find a verdict in favor of the defendant. This was error. There was testimony in the case *346from which the jury might have found in favor of the plaintiff, if believed by them, and in such,a case it should have been submitted to them for decision. Ladd v. Ins. Co., 147 N. Y. 478, 482, 42 N. E. 197; McDonald v. Metropolitan St. Ry. Co., 167 N. Y. 66, 60 N. E. 282.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.